Citation Nr: 1011381	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to October 
1945.  He died in January 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2010, the appellant and her son testified before 
the undersigned Veterans Law Judge.  A copy of the transcript 
is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, the Veteran's widow, seeks service connection 
for the cause of his death.  The Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of a 
veteran's death.  Specifically, 38 U.S.C.A. § 5103(a) notice 
for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The content of the 38 U.S.C.A. § 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  In the instant case, the July 2005 VCAA letter, 
written prior to the Hupp decision in 2007, provided to the 
appellant did not comply with these requirements.  Thus, 
remand is required to afford her proper VCAA notice prior to 
any final adjudication by the Board.  

Next, the Veteran's death certificate indicates he died in 
January 2005 while an inpatient at a private medical 
facility.  These records have yet to be obtained.  As they 
are potentially pertinent to the pending claim on appeal, 
these records must be obtained prior to any final 
adjudication by the Board.  

To that end, the appellant is hereby notified that because 
such records are private, and VA may not obtain them without 
her expressed, written consent, her cooperation is required 
for this development to be afforded her.  In the alternative, 
she retains the right to obtain such evidence and submit it 
to VA directly.  

Finally, the Board observes that at the time of his death, 
the Veteran had been awarded service connection for several 
disabilities, including posttraumatic stress disorder (PTSD).  
The appellant's primary contention has been that PTSD caused 
or contributed to his fatal acute myocardial infarction, 
coronary artery disease, and hyperlipidemia.  

In support of this assertion, the appellant submitted a May 
2005 private medical statement that "PTSD may, as likely as 
not, contributed to [the Veteran's] heart attack."  However, 
the private physician provided no basis for the opinion.  A 
medical opinion provided without a supporting basis is not 
sufficient to grant the benefits sought.  Nonetheless, it is 
sufficient to trigger VA's duty to obtain a medical opinion.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, a remand is required to obtain a medical opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant appropriate VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
required by Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Such notice must 
include the following elements:

*	a statement of the conditions, if 
any, for which the Veteran was 
service-connected at the time of his 
death; 
*	an explanation of the evidence and 
information required to substantiate 
a DIC claim based on a previously 
service-connected condition, and;  
*	an explanation of the evidence and 
information required to substantiate 
a DIC claim based on a condition not 
yet service-connected.

2.  Notify the appellant of the necessity 
of obtaining the Veteran's terminal 
treatment records from the St. Francis 
Medical Center and inform her that she may 
submit these and any other pertinent 
private records herself or authorize VA to 
obtain them on her behalf. 

The RO must also include appropriate 
Release and Authorization forms so that VA 
has the authority to obtain these records.  
Once the RO receives the signed release 
forms from the appellant, it must then 
attempt to obtain copies of the Veteran's 
terminal treatment records from the St. 
Francis Medical Center in Trenton, New 
Jersey, and any other identified sources 
of pertinent medical records.  

If these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folders.  

3.  Forward the claims file to a 
cardiologist or appropriate medical expert 
in cardiovascular disease for the purpose 
of responding to the questions below 
regarding the etiology of the Veteran's 
cause of death.  

All pertinent symptomatology and findings 
should be reported in detail.  After fully 
reviewing the Veteran's claims file, the 
examiner should respond to the following:

*	For each disorder identified on the 
death certificate, provide an 
opinion as to whether it is as 
likely as not that such disorder is 
proximately due to, the result, or 
had been aggravated (permanently 
increased in severity above the 
natural progress of the disorder) by 
PTSD, or any other service-connected 
disability.  
*	Additionally, the examiner should 
state whether any service-connected 
disability caused or contributed 
substantially or materially to cause 
the Veteran's death.  

A complete rationale for all conclusions 
reached must be made.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
pending claim in light of any additional 
evidence added to the record.  

If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

